      Case 1:18-cv-01781-PGG-BCM Document 145 Filed 04/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               4/30/20
MUTINTA MICHELO, individually and on
behalf of all others similarly situated, et al.,
                                                    18-CV-1781 (PGG) (BCM)
                Plaintiffs,
        -against-
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-2, et al.,
                Defendants.

CHRISTINA BIFULCO, individually and on
behalf of all others similarly situated, et al.,
                                                    18-cv-7692 (PGG) (BCM)
                Plaintiffs,                         ORDER
        -against-
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-2, et al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The above-captioned actions have been referred to Magistrate Judge Barbara Moses for
general pretrial management, including scheduling, discovery, non-dispositive pretrial motions,
and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A). All pretrial motions and applications,
including those related to scheduling and discovery (but excluding motions to dismiss or for
judgment on the pleadings, for injunctive relief, for summary judgment, or for class certification
under Fed. R. Civ. P. 23) must be made to Judge Moses and in compliance with this Court's
Individual Practices (and Emergency Practices) in Civil Cases, available on the Court's website
at https://nysd.uscourts.gov/hon-barbara-moses.

        The Court has received and reviewed the Trust Defendants' letter dated April 17, 2020
(Dkt. No. 140 in Case No. 18-CV-1781; Dkt. No. 83 in Case No. 18-CV-7692), which seeks a
pre-motion conference, pursuant to Local Civil Rule 37.2, and claims that plaintiffs are: (1)
"withholding certain categories of documents on the basis of an asserted privilege that does not
exist," (2) "refusing to produce a privilege log pursuant to Fed. R. Civ. P. 34(b)(2) and Local
Rule 26.2," (3) refusing "to provide the Trust Defendants with certain information regarding their
purported damages in response to several discovery requests," and (4) refusing to "answer
several of the interrogatories that were propounded upon them." The Court has also received and
reviewed plaintiffs' responding letter dated April 22, 2020 (Dkt. No. 141 in Case No. 18-CV-
1781; Dkt. No. 84 in Case No. 18-CV-7692) and the Trust Defendants' reply letter dated April
24, 2020 (Dkt. No. 143 in Case No. 18-CV-1781; Dkt. No. 86 in Case No. 18-CV-7692).
     Case 1:18-cv-01781-PGG-BCM Document 145 Filed 04/30/20 Page 2 of 2



         The Trust Defendants' request for a conference is GRANTED. It is hereby ORDERED
that the parties shall appear for a telephonic discovery conference before Judge Moses on May
12, 2020, at 11:00 a.m. At that time, the parties shall call into the below teleconference:

       Call in number:        888-557-8511
       Access Code:           7746387

Please treat the teleconference as you would treat a public court appearance. If a
conference or hearing in another matter is ongoing, please be silent (mute your line) until
your case is called. For other teleconferencing guidelines, the parties should review § 2 of Judge
Moses's Emergency Practices.

       It is further ORDERED that, no later than May 7, 2020:

       (a) The Trust Defendants shall file a supplemental letter attaching (without additional
           argument) copies of the discovery request(s) and response(s) now in contention; and

       (b) Plaintiffs shall file a supplemental letter attaching (without additional argument) a
           privilege log in compliance with Local Civil Rule 26.2. If plaintiffs choose to provide
           the required information "by group or category," pursuant to Rule 26.2(c), they shall
           identify, as to each such group or category, the number and the date range of the
           documents or communications in that group or category. Plaintiffs are reminded that
           Rule 26.2(c) does not relieve the party asserting privilege of the obligation to provide
           all of the "substantive information required by this rule," and to do so in a
           "comprehensible form."

Dated: New York, New York
       April 30, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                2
